Adams, J.
1. principal and agent: undisclosed agency: liability of prinicipal. I. It is insisted by the defendants that the special findings are inconsistent with the general verdict in three respects — First, in that the plaintiff did not purchase the hogs in the name of the defendants; and, second, that he paid for them with his own money; and, third, that it does not appear-affimatively that plaintiff did not know that the defendants were agents for a firm in St. Joseph. The evidence tended to show that the plaintiff when he purchased the hogs did not disclose his agency, if there was any; that the defendants refused to receive and pay for the hogs; and that the plaintiff then paid for them with his own money, and that the defendants were not *168buying hogs on their own account, but for the firm of Pinger & Co., in St. Joseph.
The defendants contend that if the plaintiff did not purchase in the name of the defendants, he cannot now be heard to say that he purchased for them. The argument is that by not disclosing his agency he bought in his own name, and thereby exposed the property to the risk of being attached for his own debts; that in so doing he violated his contract of agency, if there was any, which implied that he was to purchase in the name of his principals, and that he thereby released his principals from the fulfillment of the contract upon their part.
The fallacy of the argument consists in assuming that the plaintiff was obligated to purchase in the name of his principals in the absence of instructions to that effect. Possibly the plaintiff could purchase to better advantage in his own name. If he was not instructed to the contrary it must be deemed to have been left to his discretion. The rights of a principal to property purchased for him by his agent are precisely the same whether the agency is disclosed or concealed.
As to the payment by plaintiff of his own money it is sufficient to say that he became liable to pay it because he did not disclose his principals,. Pie simply discharged that liability. He now claims to recover for the damage sustained by him by the non-fulfillment of the contract by the defendants. It will be observed that he is not seeking to recover for advances as such. If it were so it might be important to inquire whether the advances were officiously made (Story on Agency, § 336,), and whether the finding of the jury that defendants permitted the plaintiff to make the advances would preclude the idea that they were made by him officiously. But no such question arises in the case.
Finally, it is said that the evidence should have been such that the jury could determine that the plaintiff did not'know that the defendants were agents for Pinger & Go. The plaintiff, however, might have known that they were agents for Pinger & Co., yet if they employed the plaintiff to purchase *169not for Ringer & Co. but for themselves, they would be liable. We think that the court below erred, in rendering judgment for the defendants upon the special findings, as against the general verdict for the plaintiff.
2. practice: motion for new trial: waiver. II. The ease must be remanded, and the question arises whether it should be remanded for a ruling upon the motion for a new trial, or for judgment on the general verdict. ■ The motion for a judgment and the motion for a new trial are, of course, inconsistent, ■so far as the action is concerned which they are intended to invoke. In asking the court to sustain the motion for judgment the defendant virtually asked the court not to sustain the motion for a new trial. That was certainly a waiver of the motion for the time. We think it should have the same effect as withdrawing it from the files. Had that been done it could not now be filed, because it would be equivalent to filing a new motion for a new trial, and the time has expired within which that can be done. That the waiver, temporarily, ■of a motion for a new trial should have the same effect as a 'withdrawal, will appear more obvious if we consider that it is 'the right of the successful party to have an immediate ruling upon it. If the unsuccessful party puts it out of the power ■of the court for a time to rule upon it, its forceas a motion is, at least, suspended, and we see no reason why anything -■should be claimed from the fact that it remains in the meantime upon the files. The case will be remanded for judgment upon the general verdict.
Reversed.